As Filed with the Securities and Exchange Commission on June, 2008 Registration No.:333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ALSIUS CORPORATION (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-2620798 (I.R.S. Employer Identification No.) 15770 Laguna Canyon Road, Suite 150 Irvine, California (Address of Principal Executive Offices) 92618 (Zip Code) Alsius Corporation 2006 Equity Incentive Plan (Full Title of the Plan) William Worthen President and Chief Executive Officer Alsius
